Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 April 17, 2013 Silver Shares Covered Call ETN The Silver Shares Covered Call Exchange Traded Notes (the “ETNs”) are senior, unsecured debt securities issued by Credit Suisse AG (“Credit Suisse”), acting through its Nassau Branch that are linked to the return of the Credit Suisse NASDAQ Silver FLOWS TM (Formula-Linked OverWrite Strategy) 106 Index (the “Index”). The Index seeks to implement a “covered call” investment strategy by maintaining a notional long position in shares of the iShares ® Silver Trust ETF (SLV UP ) (the “SLV shares”) while notionally selling monthly out-of-the-money call options on that position. The ETNs are listed on The Nasdaq Stock Market (“Nasdaq”) under the ticker symbol “SLVO” 1 . The ETNs should be purchased only by knowledgeable investors who understand the potential consequences of investing in a covered call strategy on SLV shares. The ETNs pay a monthly variable cash coupon based on the notional premiums received from selling the calls. ETN Details ETN ticker SLVO Intraday indicative value ticker SLVO.IV Bloomberg Index ticker QSLVO CUSIP/ISIN 22542D449/US22542D4491 Primary exchange Nasdaq 1 ETN annual investor fee 0.65%* ETN inception date April 16, 2013 Underlying Credit Suisse NASDAQ Silver FLOWS TM 106 Index *Because of daily compounding, the actual investor fee realized may exceed 0.65% per annum. 1 Credit Suisse has no obligation to maintain any listing on Nasdaq or any other exchange and we may delist the ETNs at any time. Index Overview n The Index was created by Credit Suisse and is published and calculated by NASDAQ OMX. n Call options with approximately 40 days to expiry are sold over a 5-day period each month within the Index. n Approximately 30 days later, those same call options are repurchased over a 5-day period. n The notional premium received, net of notional transaction costs, is paid out following the repurchase of the options on or about the 25th of the month. Strategy Focus n In a covered call (or “overwrite”) strategy, an investor holds a long position in an asset and sells call options on that same asset. n Call options provide the seller with an up front premium payment, but require the seller to deliver to the buyer any upside an asset experiences beyond a set level (the “strike price”). n The Index notionally sells approximately 6% out-of-the-money notional calls each month while maintaining a notional long position in SLV shares. n The notional net premiums received (if any) for selling the calls are paid out at the end of each monthly period. n The strategy is designed to generate monthly cash flow in exchange for giving up any gains beyond the strike price. The strategy provides no protection from losses resulting from a decline in the value the SLV shares beyond the notional call premium. Silver FLOWS TM 106 index monthly call overwrite process** **Actual number of days in any period will vary depending on the day of the month on which options expire and in the event of any market disruption events. For More Information ETN Desk : Email: ETN-suisse.com Website : www.credit-suisse.com/etn SLV Share and Silver Price History The above graph sets forth the historical performance of the SLV shares on the primary exchange from April 28, 2006 to April 15, 2013, and the historical price of silver (using the London fixing price) from January 1, 1971 to April 15, 2013. Historical performance is not indicative of future performance. The above graph does not reflect any performance of the ETNs or include the investor fees associated with the ETNs, which will reduce the amount of the return on the ETNs at maturity or upon acceleration or repurchase by Credit Suisse. Index Information Inception Date March 28, 2013 First Distribution Date April 15, 2013 Index Distribution Frequency Monthly First Distribution Percentage (annualized)* 12.63% *The “First Distribution Percentage” represents the premium removed from the Index on April 15, 2013 annualized and divided by the closing level QSLVO on the index business day preceding the distribution and does not reflect a full 12 months of historical distribution percentages.
